But the Court of Errors held, that the judgment was erroneous, and a resolution was offered and passed on the reversal, as follows : “ Resolved, that property of boarders at taverns and boarding-houses, is not liable to distress for rent although such property is not in their possession, but in the *308possession and actual use of the tenant, by their permission, and without the consent of the landlord.”
This resolution was adopted by a vote of 15 to 7.
95= The question arose under the statute 2 R. S. 413, 2d Ed. § 15, which excepts from distress the property of boarders at taverns and boarding-houses. The Supreme Court held that this exception embraced only the “ property in use by him as a boarder.”